 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.4

 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "1933 ACT") AND THE SECURITIES LAWS OF ANY STATE. THE NOTE HAS BEEN
ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO DISTRIBUTION OR
RESALE, AND MAY NOT BE SOLD, ASSIGNED, MADE SUBJECT TO A SECURITY INTEREST,
PLEDGED, HYPOTHECAT­ED, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS AND UNTIL
REGIS­TERED UNDER THE 1933 ACT, OR AN OPINION OF COUNSEL SATISFACTORY TO NETLIVE
COMMUNICATIONS INC. IS RECEIVED THAT REGISTRATION IS NOT REQUIRED UNDER SUCH
1933 ACT OR SUCH STATE SECURITIES LAWS.


ATLANTIC WINE AGENCIES, INC.
Promissory Note




 USD $400,000
 
Atlantic Wine Agencies, Inc., a Florida corporation (the "Company"), for value
received, hereby promises to pay to the order of Fairhurst Properties S.A., a
BVI corporation (the "Payee") the principal sum of approximately USD$400,000
(“Principal”) (or such lesser principal amount as may then be outstanding). The
exact amount of the Principal shall be calculated on January 31, 2008 and shall
be based on the currency exchange of South African Rand and U.S. Dollars on that
date.


Provided that no Event of Default occurs (as defined below) and the Company has
complied with the terms of this Note in all respects, the Company shall pay the
Payee the Principal no later than January 11, 2009.  Additionally, if the
Company and the Payee mutually agree in writing, this Note shall be extended for
an additional one year period on the same or amended terms as agreed to by the
parties hereto.


If the Company shall fail to make a payment of Principal when due; or shall make
an assignment for the benefit of creditors, file a petition in bankruptcy, be
adjudicated insolvent or bankrupt, suffer an order for relief under any federal
bankrupt­cy law, petition or apply to any tribunal for the appointment of a
custodian, receiver or any trustee for the Company or any substan­tial part of
its assets, or shall commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction, whether now or hereafter in effect; or if
there shall have been filed any such petition or application, or any such
proceeding shall have been commenced against the Company, which remains
undismissed for a period of thirty (30) days or more; or if the Company, by any
act or omission shall indicate consent to, approval of or acquiescence in any
such petition, application or proceeding or the appointment of, a custodian,
receiver or any trustee for all or any substantial part of its properties, or if
the Company shall suffer such custodianship, receivership, or trusteeship to
continue undischarged for a period of thirty (30) days or more, or the Company
violates any term or provision of this Note and same remains uncured for a
period of 30 days after written notice thereof by any holder of this Note, then
and in any such event (each such event, an "Event of Default"), the outstanding
Principal amount of this Note shall be and become immediately due and payable.


Payments of Principal are to be made in lawful money of the Republic of South
Africa at the principal office of the Company.


1.            Restrictions on Transfer.


The holder acknowledges that he has been advised by the Company that this Note
has not been registered under the Securities Act of 1933, as amended (the
"Securities Act"), that the Note is being issued, on the basis of the statutory
exemption provided by Section 4(2) of the Securities Act relating to
transactions by an issuer not involving any public offering, and that the
Company's reliance upon this statutory exemption is based in part upon the
representations made by the holder in the holder's Subscription Agreement. The
holder acknowledges that he has been informed by the Company of, or is otherwise
familiar with, the nature of the limitations imposed by the Securities Act and
the rules and regulations thereunder on the transfer of securities. In
particu­lar, the holder agrees that no sale, assignment, hypothecation or
transfer of the Note shall be valid or effective, and the Company shall not be
required to give any effect to any such sale, assignment, hypothecation,
transfer or other disposition, unless (i) the sale, assignment, hypothecation,
transfer or other disposition of the Note is registered under the Securities
Act, provided, that the Company has no obligation or intention to so register
the Note in connection herewith, or (ii) the Note is sold, assigned,
hypothecated, transferred or otherwise disposed of in accordance with all the
requirements and limitations of Rule 144 under the Securities Act, or such sale,
assignment, or transfer is otherwise exempt from registration under the
Securities Act.


2.            Covenants of Company.


a.            The Company covenants and agrees that, so long as this Note shall
be outstanding, it will:


(i)            Promptly pay and discharge all lawful taxes, assessments and
governmental charges or levies imposed upon the Company or upon its income and
profits, or upon any of its property, before the same shall become in default,
as well as all lawful claims for labor, materials and supplies which, if unpaid,
might become a lien or charge upon such properties or any part thereof, except
where the failure to so pay would not have a material effect on the Company;
provided, however, that the Company shall not be required to pay and discharge
any such tax, assess­ment, charge, levy or claim so long as the validity thereof
shall be contested in good faith by appropriate proceedings, and the Company
shall set aside on its books adequate reserves with respect to any such tax,
assessment, charge, levy or claim so contested.


(ii)            Do or cause to be done all things necessary to preserve and keep
in full force and effect its corporate existence, rights and franchises and
comply with all material laws applicable to the Company as its counsel may
advise;


(iii)            At all times keep true and correct books, records and accounts.


3.            Miscellaneous.


3.l            All the covenants and agreements made by the holder of this Note
and the Company in this Note shall bind their respective successors and assigns.


3.2            No recourse shall be had for the payment of the Principal on this
Note or for any claim based hereon or otherwise in any manner in respect hereof,
against any incorporator, stockholder, officer or director, past, present or
future, of the Company or of any predecessor corpora­tion, whether by virtue of
any constitutional provision or statute or rule of law, or by the enforcement of
any assessment or penalty or in any other manner, all such liability being
expressly waived and released by the acceptance hereof and as part of the
consider­ation for the issue hereof.


3.3            No course of dealing between the Company and the holder hereof
shall operate as a waiver of any right of any holder hereof, and no delay on the
part of the holder in exercising any right hereunder shall so operate. Any such
waiver must be in writing and signed by the holder hereof and the Company.


3.4            This Note may be amended only by a written instru­ment executed
by the Company and the holder hereof.


3.5            All communications provided for herein shall be sent, except as
may be otherwise specifically provided, by registered or certified mail: if to
the holder of this Note, to the address shown on the books of the Company; and
if to the Payee, to: Sapphire Developments Limited, Attention: James Sutherland,
or to such other address as the Company may advise the holder of this Note in
writing. Notices shall be deemed given three days after it is mailed.


3.6            The provisions of this Note shall in all respects be construed
according to, and the rights and liabilities of the parties hereto shall in all
respects be governed by, the laws of the State of Florida. This Note shall be
deemed a contract made under the laws of the State of Florida and the validity
of this Note and all rights and liabilities hereunder shall be determined under
the laws of said State.


3.7. The headings of the Sections of this Note are inserted for convenience only
and shall not be deemed to constitute a part of this Note.


3.8. Upon request of the Payee, any and all outstanding principle pursuant to
this note may be converted to shares of the Company’s common stock.  In the
event Payee so chooses to convert this note to shares, the Company shall
calculate the number of shares due to Payee based on the fair market value of
the Company’s common stock on the date payment is due.


IN WITNESS WHEREOF, Atlantic Wine Agencies, Inc. has caused this Note to be
executed in its corporate name by an appropriate officer of the Company.


Dated: As of January 11, 2008




 
ATLANTIC WINE AGENCIES, INC.

 
                By: /s/ Adam Mauerberger
                Name: Adam Mauerberger
                Position: President

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 